Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on September 15, 2021.  There are seventeen claims pending and seventeen claims under consideration. Claims 3-5 and 8-20 have been cancelled.  Claims 22, 23 and 25 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
	The previous 102(a)(2) rejection has been overcome by the removal of the term “optionally” for step d) crystallizing the compound of formula (I), making step d) a required part of the process.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2019/004936 in view of Burnier, et. al.; U.S. Patent No. 8,367,701.  
Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu, et. al., WO 2019004936. This document claims priority to U.S. Provisional Patent Application No. 62/527868 filed on June 30, 2017.
The Wu, et. al. reference teaches the following process:

    PNG
    media_image1.png
    695
    724
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    216
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    774
    media_image3.png
    Greyscale

This prior art process reads on the process of the instant invention, but for step d) which now requires the step of the crystallization of crude Lifitegrast. 
	The Burnier et. al., reference teaches several crystalline forms of Lifitegrast. As part of teaching a compound of Lifitegrast crystal Form A, a recrystallization technique is present on pages 2-3 of the issued patent. Column 2, line 55 to column3, line 3 demonstrates the compound Lifitegrast and states the following with regards to producing crystalline form A:
…”comprising the steps of: suspending the compound of Formula I in a solvent; filtering the suspension to isolate a crystalline product; and washing the crystalline product with water thereby obtaining the form (Form A). In some embodiments, the solvent is acetonitrile or methyl ethyl ketone.”
	This step clearly shows the recrystallization of Lifitegrast by dissolving the compound in either one of two solvents, of which acetonitrile is one, allowing the .

Conclusion
	Claims 1-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699